Citation Nr: 1043480	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to service connection for a lumbar spine 
disability.

2.	Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, inter alia, denied service connection for 
disabilities of the cervical spine, lumbar spine, and right 
shoulder.  The Veteran perfected an appeal with respect to these 
issues.  In an October 2009 rating action, the RO granted service 
connection for a cervical spine disability.  Therefore, this 
issue is no longer before the Board.  The case was previously 
before the Board in March 2010 and was remanded for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review of the issues decided herein.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in January 2010.  A transcript of 
the hearing is associated with the claims folder.


FINDINGS OF FACT

1.	A lumbar spine disability did not begin during service and is 
not shown by competent medical evidence to be related to service.  

2.	A right shoulder disability did not begin during service and 
is not shown by competent medical evidence to be related to 
service.  




CONCLUSIONS OF LAW

1.	The criteria for service connection for a lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.	The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in July and August 2003, which substantially complied with 
the notice requirements.  Complete notice was sent in March 2006 
and the claim was readjudicated in an August 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  


In his May 2008 substantive appeal, the Veteran reported that he 
was treated at a VA facility during the first year after his 
separation from service.  The RO made repeated requests for these 
records, but the facility in question responded that it has no 
records pertaining to the Veteran dated before January 2006.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file, and 
VA has satisfied its duty to assist the Veteran in this regard.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection Claims

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is seeking service connection for disabilities of the 
right shoulder and lumbar spine, which he contends result from an 
injury in service.  Specifically, he reports that he was thrown 
from a vehicle after it struck a landmine, landing on his back 
and shoulder.  He testified that he has experienced progressively 
worsening back and shoulder pain since that time.  

Service treatment records confirm that the Veteran was involved 
in a land mine explosion in November 1968, during which he was 
knocked into the side of a tank and rendered unconscious.  There 
was a bruise on the right paraspinal area, but there is no record 
of a back or shoulder injury at that time.  No abnormalities of 
the musculoskeletal system were observed or reported during the 
Veteran's separation physical examination in April 1970.  The 
Veteran's Form DD-214 establishes that he was awarded two Purple 
Hearts and the Combat Infantryman's Badge.  

The claims file contains private treatment records which reflect 
that the Veteran reported numbness in both arms in February 2001.  
In March 2001, he complained of stiff neck and pain in the upper 
back and both shoulders.  On examination, there was tenderness 
and spasm in the right upper trapezius, and strain was diagnosed.  
A radiology report dated in August 2002 notes that there is no 
fracture and the disc spaces of the lumbar spine are maintained.  
There was evidence of muscle spasm, and mild lumbar spondylosis 
was diagnosed.  A March 2003 treatment record notes that the 
Veteran reported a 30-year history of back and neck pain which 
had been present since service.  Radiographs revealed mild 
degenerative changes but no fractures or dislocations, and 
cervical and lumbosacral strain were diagnosed.  In April 2003, 
he sought treatment for chronic pain in the neck, low back, and 
right arm and hand.  He was diagnosed with osteoarthritis with 
chronic neck and low back pain and right carpal tunnel syndrome.  
An MRI in May 2003 revealed mild to moderate disk bulge in the 
cervical spine, but there was no evidence of fracture, 
subluxation, or destructive bony lesions.  In August 2003,the 
Veteran reported a 20-year history of neck and right upper 
extremity pain that had increased in the last 2 weeks.  The 
claims contains a February 2006 letter from A.S., M.D., who 
states that he has treated the Veteran since April 2005, and that 
his diagnoses include degenerative joint disease of the lumbar 
spine and cervical disk disease.  The same doctor wrote in May 
2007 that the Veteran had a history of osteoarthritis of the 
shoulders, knees, and spine, as well as spinal stenosis, and that 
these conditions caused him disabling pain.  


VA outpatient treatment records reflect that the Veteran first 
sought VA treatment for chronic neck pain and right arm numbness 
in January 2006.  In June 2006, degenerative joint disease of the 
lumbar spine was thought to be "likely," although there were no 
radicular symptoms.  Range of motion in the lumbar spine was 
within normal limits, but there was pain with forward bending.  
He was treated with physical therapy, heat pack, TENS unit, and 
exercise.  Degenerative joint disease of the lumbar spine was 
confirmed by x-ray evidence in August 2006.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination of his claimed back and shoulder 
disabilities in June 2010.  During this examination, the Veteran 
reported that he had been injured in November 1968, when a tank 
in which he was riding hit a landmine and he was thrown to the 
floor.  He reported that he was injured a second time 3 months 
later when he fell from a tank to the ground, landing on his 
back.  The examiner reviewed the claims file and noted the 
Veteran's treatment history.  On examination, the Veteran had 
full range of motion in the right shoulder, although he 
complained of pain.  X-rays of the right shoulder revealed mild 
degenerative joint disease of the glenohumeral joint and of the 
acromioclavicular joint with inferior osteophyte formation.  
There was no evidence of acute fracture or dislocation.  X-rays 
also confirmed mild degenerative joint changes of the lumbar 
spine, although there was no evidence of acute fracture, 
dislocation, or subluxation.  The Veteran had limitation of range 
in all motions, but the examiner stated that this was normal for 
the Veteran due to his body habitus.  The examiner concluded that 
the Veteran's right shoulder pain is not related to the landmine 
incident in service, since there was evidence of degenerative 
joint disease with normal bony mineralization in both shoulders, 
and there was no evidence of fracture or dislocation.  Similarly, 
he opined that the Veteran's low back disability is not related 
to an injury in service, stating that degenerative joint disease 
is a cumulative process and would not be caused by one or two 
incidents of falling on the anatomy in question.  

After carefully reviewing the relevant evidence, the Board 
concludes that service connection is not available for 
degenerative joint disease of the right shoulder and lumbar 
spine.  Although x-rays confirm that these conditions are 
present, there is competent medical evidence establishing that 
the claimed disabilities are related to service.  

The Veteran is competent to testify as to the symptoms he has 
experienced which are capable of lay observation.  Buchanan, 453 
F.3d at 1337.  Thus, even though no low back or right shoulder 
disabilities were documented during his separation physical 
examination, the Board accepts his account of continuous back and 
shoulder pain since service.  However, as a layperson, he is not 
competent to render a medical diagnosis.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of lay 
diagnosis).  Competent medical evidence is required to establish 
that the Veteran's current disabilities are causally related to 
the injuries he suffered in service.  

In this case, neither the private nor the VA medical evidence 
indicates that the claimed lumbar spine and right shoulder 
disabilities are related to the Veteran's service.  Rather, the 
x-ray evidence has consistently demonstrated that there has been 
no traumatic injury, such as fracture or dislocation, to the 
lumbar spine or right shoulder.  The Veteran's condition is 
described as degenerative in nature, having developed gradually 
over time.  Without competent medical evidence of causation, 
there is no basis for service connection, and the claims must be 
denied.  

ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a right shoulder disability is denied.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


